Gildersleeve, J.
The judgment restrains the defendants from maintaining their elevated railroad in front of the plaintiff’s premises, known as Nos. 231, 233 and 235 Pearl street, in the city of New York, unless the defendants, within a time specified, pay to the plaintiff $8,000^ for a release of the easements; and it awards to the plaintiff $7,500 damages, besides $1,001.61 costs.
The evidence satisfactorily sustains the findings of the court below, and justifies the judgment rendered. No errors were committed during the trial which require a reversal, and the judgment appealed from must be affirmed, with costs.
Freedman and McAdam, JJ., concur.